F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      February 7, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 D A N A AR DR Y,

               Petitioner-A ppellant,                    No. 06-1388
          v.                                              D. Colorado
 HECTOR A. RIOS (W arden),                      (D.C. No. 06-CV-1240-ZLW )

               Respondent-Appellee.



                            OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).

The court therefore orders the case submitted without oral argument.

      Dana Ardry, proceeding pro se, appeals the district court’s denial of the

habeas corpus petition he filed pursuant to 28 U.S.C. § 2241. Ardry has provided

documentation he has been approved to participate in the Bureau of Prisons’



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
(“BOP”) Residential Drug and Alcohol Program (“RDAP”) but was advised he

would not be eligible for a sentence reduction under 18 U.S.C. § 3621(e) even if

he successfully completed the program. Ardry challenges the BOP’s

determination. Exercising jurisdiction under 18 U.S.C. § 1291, we affirm the

district court’s denial of relief.

       Pursuant to 18 U.S.C. § 3621(e), the BOP has discretion to reduce a federal

inmate’s sentence up to one year upon the successful completion of an RDAP.

Section 3621(e)(2)(B) denies the sentence reduction to inmates convicted of

violent offenses. In addition, the BOP has promulgated a regulation categorically

denying the sentence reduction to inmates whose current offense is a felony

involving, inter alia, the “carrying, possession, or use of a firearm or other

dangerous w eapon.” 28 C.F.R. § 550.58(a)(1)(vi)(B). This regulation was upheld

by the Supreme Court in Lopez v. Davis, 531 U.S. 230, 244 (2001).

       In his § 2241 petition, Ardry states he was convicted of conspiracy to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. In

his appellate brief, he implies he was also convicted of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). He then argues he

is eligible for the § 3621(e) sentence reduction because (1) his conviction is

nonviolent and (2) his offense conduct did not involve the use or possession of a

firearm during the commission of a separate felony, and thus Lopez does not




                                         -2-
apply. Accordingly, he asserts the BOP’s categorical denial of the sentence

reduction was error.

      Ardry’s assertion he was convicted of being a felon in possession of a

firearm is incorrect. 1 He pleaded guilty to conspiracy to distribute

methamphetamine and received a sentencing enhancement for possessing a

firearm during the commission of that offense. Ardry v. United States, No.

06-0393, 2006 W L 2349929 (W .D. M o. 2006). Accordingly, Ardry’s situation is

identical to that of the petitioner in Lopez, compelling the conclusion the BOP did

not act impermissibly when it concluded he was categorically ineligible for the

§ 3621(e) sentence reduction. 2




      1
        A large number of other inmates currently incarcerated at the federal penal
institution in Florence, Colorado have filed appeals raising the same arguments
Ardry raises in this appeal. W e assume the error in A rdry’s appellate brief arose
because he and these other appellants, some of whom were in fact convicted of
being felons in possession of firearms, have filed what appear to be photocopies
of the same appellate brief.
      2
       Any reliance Ardry places on Ward v. Booker, 202 F.3d 1249, 1256 (10th
Cir. 2000) is misplaced because Ward was abrogated by Lopez. Lopez v. Davis,
531 U.S. 230, 238, 244 (2001) (specifically referencing Ward and holding to the
contrary that the BOP may categorically deny a sentence reduction to inmates
whose current offense is a felony involving a firearm).

                                         -3-
      Upon de novo review of A rdry’s appellate brief, the district court’s order,

and the entire record on appeal, this court affirms the denial of Ardry’s § 2241

petition. Ardry’s motion to proceed in forma pauperis on appeal is denied.

                                       ENTERED FOR THE COURT


                                       M ichael R. M urphy
                                       Circuit Judge




                                         -4-